Case 1:16-cv-01174-JRS-MPB Document 199 Filed 01/07/21 Page 1 of 3 PageID #: 2945




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDINAPOLIS DIVISION

  RICHARD N. BELL,                       )
                                         )
               Plaintiff                 )
                                         )
        v.                               )      Case No. 1:16-cv-01174-JRS-MPB
                                         )
  CARMEN COMMERCIAL REAL                 )
  ESTATE SERVICES, INC.                  )
                                         )
               Defendant.                )

                   SUPPLEMENT TO PLAINTIFF’S MOTION FOR
                  PERMISSION TO APPEAL IN FORMA PAUPERIS

  1.    On January 6, 2021, this Court permitted the Plaintiff explain certain

  questions that the Court had with Plaintiff’s Motion for Permission to Appeal in

  Forma Pauperis. The Plaintiff will supplement his motion by answering the Court’s

  questions under oath.

  2.    Plaintiff understands as his affidavit had a significant error. Instead of

  reporting the “Average monthly Amount”, the Plaintiff incorrectly reported the total

  self-employment and retirement income for the last twelve months.

  3.    The Plaintiff has corrected the error in the attached Corrected Affidavit-

  Exhibit A.

  4.    The Court states, Bell provides no explanation for the sudden lack of

  employment income during the next month.

  5.    Due to financial setbacks on October 27, 2020, Plaintiff filed for Chapter 7

  Bankruptcy in the Southern District of Indiana Case Number 20-0558-JMC-7.

  During the last few years, Bell’s self-employment income has come from settlement
Case 1:16-cv-01174-JRS-MPB Document 199 Filed 01/07/21 Page 2 of 3 PageID #: 2946




  of copyright infringement cases. All pending lawsuits, claims and judgments are

  now property of the Chapter 7 Bankruptcy Estate and will be used to pay creditors.

  Therefore, Bell has zero self-employment income and does not expect to receive any

  self-employment income.

  6.    The Court also asks if all of Bell’s retirement income sources have been

  frozen. Bell has two retirement accounts: an IRA and a 401K. Both retirement

  accounts were frozen on August 31, 2020 by Marion County Superior Court, Cause

  No. 49D02-1903-PL-008733. (See Exhibit B). They remain frozen. The Plaintiff has

  filed a Motion in the Bankruptcy Court to unfreeze the retirement accounts, but no

  decision will likely occur soon.

  7.    Lastly, the Court questions the low balance of Bell’s bank accounts. Today my

  bank account balance is $ 349.20. (Exhibit C)

  8.    I, Richard N. Bell, swear or affirm under penalty of perjury that, because of

  my poverty, I cannot prepay the docket fees of my appeal or post a bond for them. I

  believe I am entitled to redress. I swear or affirm under penalty of perjury under

  United States laws that my answers are true and correct. (28 U.S.C. § 1746; 18

  U.S.C. § 1621.)

  Date: January 7, 2021                  Respectfully submitted,

                                         /s/ Richard N. Bell

                                         Richard N. Bell
                                         8076 Talliho Drive,
                                         Indianapolis, IN 46256
                                         (317) 690-2053
                                         richbell@comcast.net
                                         Plaintiff-Appellant

                                               2
Case 1:16-cv-01174-JRS-MPB Document 199 Filed 01/07/21 Page 3 of 3 PageID #: 2947




                               CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing SUPPLEMENT TO

  PLAINTIFF’S MOTION FOR PERMISSION TO APPEAL IN FORMA PAUPERIS

  with the Clerk of the Court by using the CM/ECF system.

        Participants in the case who are registered CM/ECF users will be served by

  the appellate CM/ECF system.



  Date: January 7, 2021                Respectfully submitted,

                                       /s/ Richard N. Bell
                                       Richard N. Bell




                                             3
